Case 9:21-cv-80335-KAM Document 5 Entered on FLSD Docket 02/23/2021 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

 

Case Number: 9:21-CV-80335-KAM

Plaintiff:
NELSON FERNANDEZ,
v5.
CPP2021000217

Defendant:
SHE SO CHIQUE LLC,
a Florida limited liability company,

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A,
4640 N.W. 7th Street

Miami, FL 33126

Received by Kenny Allen on the 17th day of February, 2021 at 11:12 am to be served on She So Chique LLC, A Florida
Limited Liability Company c/o registered agent:Jay Eckahuse, Esq., 9121 North Military Trait, Suite 107, Palm Beach
Gardens, FL 33410.

|, Kenny Allen, do hereby affirm that on the 19th day of February, 2021 at 3:35 pm, I:

Served the within named LLC by delivering a true copy of ihe SUMMONS IN A CIVIL ACTION, COMPLAINT, COMPOSITE
EXHIBIT A, EXHIBIT B and PRESERVATION LETTER with the date and hour of service endorsed thereon by me, fo: Jay
Eckahuse, Esq. as Registered Agent: of She So Chique LLC, A Florida Limited Liability Company at the address of 9124
North Military Trail, Suite 107, Palm Beach Gardens, FL 33410, and informed said person of the contents therein, in compliance
with Federal Rules of Civil Procedure, Florida Statute 48,062 or other state statute as applicable.

Description of Person Served: Age: 65, Sex: F, Race/Skin Color: White, Height: 5'6", Weight 130, Hair: Bald, Glasses: ¥
| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the

Return of Service and Statement of Service Fees in true and correct. | am over the age of 18 and have no interest in the above
action in accordance with the Federal Rules of Civil Procedure.

 

Kengy A#én
Process Server # 2060

Civit Process, LLC
7350 NW 77 ST
Medley, FL 33186
(305) 375-9111

Our Job Serial Number: CPP-2021000217
Ref: Fernandez v. She So Chique, LLC

Copyright © 1992-2021 Database Services, inc. - Process Server's Toatbox V8.4t
